Tantaro v Common Ground Community Hous. Dev. Fund, Inc. (2017 NY Slip Op 01493)





Tantaro v Common Ground Community Hous. Dev. Fund, Inc.


2017 NY Slip Op 01493


Decided on February 28, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 28, 2017

Renwick, J.P., Mazzarelli, Moskowitz, Kapnick, Webber, JJ.


3223 152701/13

[*1]Rachel Tantaro, Plaintiff-Appellant,
vCommon Ground Community Housing Development Fund, Inc., et al., Defendants-Respondents.


Sokolski & Zekaria, P.C., New York (Murray Shactman of counsel), for appellant.
Kellner Herlihy Getty & Friedman, LLP, New York (Jeanne Williams of counsel), for Common Ground Community Housing Development Fund Inc., respondent.
Shafer Glazer, LLP, New York (Mika Mooney of counsel), for Alliedbarton Security Services LLC, respondent.

Order, Supreme Court, New York County (Arthur F. Engoron, J.), entered July 27, 2015, which, upon reargument, adhered to the prior determination, which granted defendants' motions for summary judgment dismissing the complaint as against them, unanimously affirmed, without costs.
As a visitor to premises leased by the tenant, plaintiff was a mere licensee and was not protected from eviction without legal process under RPAPL 853 or any of the statutes upon which she relies (see P & A Bros. v City of N.Y. Dept. of Parks & Recreation, 184 AD2d 267 [1st Dept 1992]; Paulino v Wright, 210 AD2d 171 [1st Dept 1994], lv dismissed 87 NY2d 918 [1996]). Suarez v Axelrod Fingerhut & Dennis (142 AD3d 819, 820 [1st Dept 2016]), upon which plaintiff relies, is distinguishable, since the "known occupants" who were afforded protection from eviction in that case were listed in the tenant's required filings as household members; plaintiff, who was required to sign in on the visitor's log each time she sought access to the tenant's apartment, was not listed as a member of the tenant's household.
We have considered plaintiff's other contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 28, 2017
CLERK